The opinion was delivered
Pee Cueiam.
The relator asks a mandamus to compel the town of Maysville to levy a tax to pay the amount of a judgment recovered by the relator against said town. The only point discussed at bar is the power of the town of Maysville to levy taxes. It appears that no express authority is granted for that purpose in its charter. Such power can only be implied on the ground of necessary implication. To raise such an implication it would be necessary to hold that municipal powers cannot be effectively granted without the taxing power — a proposition that we cannot affirm; no such power of taxation can therefore be implied.
This is a sufficient answer to the relator’s demand, and renders it unnecessary to decide the question already suggested in State v. City of Columbia S. C.,* as not passed upon, namely, whether a municipal body can be compelled, by mandamus, to levy a tax to pay judgments recovered against it. That question was neither raised by the parties nor argued, and for that reason we do not feel bound to consider it.
The petition must be dismissed.
Petition dismissed.

Post case No. 762.